Citation Nr: 0713874	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to service connection for claimed skin 
rashes, to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral pes 
planus.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed generalized 
anxiety disorder.  

5.  Entitlement to service connection for a claimed 
cardiovascular disorder encompassing an atrial flutter and a 
mitral valve.  

6.  Entitlement to service connection for claimed 
hypertension.  

7.  Entitlement to service connection for a claimed left 
lower leg disorder.  

8.  Entitlement to service connection for claimed breathing 
problems, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for claimed sleep 
disturbances with headaches and fatigue, to include as due to 
an undiagnosed illness.  

10.  Entitlement to service connection for claimed muscle 
cramps and twitching joint pains, to include as due to an 
undiagnosed illness.  

11.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

12.  Entitlement to an increased evaluation for a service-
connected laceration of the right frontal area of the head, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from April to June in 1990 
and from November 1990 to July 1991, with service in 
Southwest Asia during Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
June 1999, February 2002, and March 2003.  

The reopened claims of service connection for bilateral pes 
planus and a stomach disorder; the claims of service 
connection for generalized anxiety disorder, a cardiovascular 
disorder encompassing an atrial flutter and a mitral valve, 
hypertension, a left lower leg disorder, breathing problems, 
sleep disturbances with headaches and fatigue, muscle cramps 
and twitching joint pains, and PTSD; and the claim of an 
increased evaluation for the service-connected laceration of 
the right frontal area of the head are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran has not been shown to have any current skin 
rashes due to any event or incident of his service.

2.  The veteran's claim of service connection for bilateral 
pes planus was previously denied in a January 1995 Board 
decision; the evidence received since that decision is new 
and bears directly and substantially on the question of 
whether his pre-existing pes planus worsened during service.  

3.  The veteran's claim of service connection for a stomach 
disorder, to include as due to an undiagnosed illness, was 
previously denied in an unappealed May 1998 rating decision; 
the evidence received since that decision is new and bears 
directly and substantially on the question of a causal 
relationship between his current stomach disorder and 
service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by skin 
rashes due to disease or injury that was incurred in or 
aggravated by service or as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral pes planus.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156 
(2000).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a stomach disorder, to 
include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the law and regulations, VA has a duty to assist 
claimants with the development of facts, albeit only for 
claims considered on a de novo basis, and has a duty to 
notify the claimant of the evidence necessary to substantiate 
his or her claims, including with applications to reopen 
previously denied claims.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim of 
service connection for skin rashes, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his claimed skin disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
all of his claims in letters issued in May 2003 and April 
2005.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, the May 2003 letter was 
followed up by a November 2004 Supplemental Statement of the 
Case, constituting a readjudication on all claims on appeal.  
Accordingly, there remain no procedural concerns in view of 
the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to service connection for skin rashes

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  

The evidence of record in the present case, however, does not 
in any way indicate any chronic skin rashes, regardless of 
etiology (e.g., a known clinical diagnosis or an undiagnosed 
disorder).  Such a disorder is not shown in the service 
medical records or the post-service outpatient treatment 
records.  

Significantly, the veteran underwent a VA scars examination 
in June 2002, conducted by an examiner who reviewed the 
claims file.  The examination encompassed an evaluation of 
the skin, but the examiner concluded that there was "[n]o 
skin rash noted."  

The Board must emphasize that, under both 38 C.F.R. §§ 3.303 
and 3.317, a finding of a current and chronic disorder is 
required before service connection can be granted for such a 
disorder.  Consequently, the Board does not find that the 
competent medical evidence of record supports the veteran's 
claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 1999 Substantive Appeal.  The veteran, however, has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis, an 
opinion about an "undiagnosed illness," or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for skin rashes, to 
include as due to an undiagnosed illness, and this claim must 
be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


III.  Whether new and material evidence has been submitted to 
reopen claims of service connection for bilateral pes planus 
and a stomach disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current claims were 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  

Also, the Board is aware that the veteran's claims were 
addressed on a de novo basis in a November 2004 Supplemental 
Statement of the Case.  The Board, however, has a legal duty 
to address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).  

In this case, the veteran's initial claim of service 
connection for pes planus was denied in a June 1992 rating 
decision on the basis that such disorder preexisted service 
and was not aggravated therein.  The veteran appealed this 
denial, but it was upheld by the Board on the same basis in a 
January 1995 decision.  This decision is "final" pursuant 
to 38 U.S.C.A. § 7104(a).  

The claim of service connection for a stomach disorder, to 
include as due to an undiagnosed illness, was initially 
denied in a May 1998 rating decision on the basis that this 
disorder was not shown in the service medical records.  
Evidence of record at that time showed treatment for a hiatal 
hernia and gastroesophageal reflux disease (GERD).  

Subsequently, the veteran referenced this disorder in a 
November 1998 statement but never submitted any kind of 
documentation indicating disagreement with the rating 
decision and an intent to appeal the decision within a year 
of notification of the decision in June 1998.  38 C.F.R. 
§ 20.201.  Accordingly, the May 1998 rating decision is 
"final" under 38 U.S.C.A. § 7105(c).  

The evidence received since the aforementioned decisions 
includes a statement from a registered nurse received in 
September 2003.  In this statement, the nurse indicated that 
the veteran's bilateral pes planus should have kept him out 
of service and that such disorder was "entirely service 
connected."  This nurse also linked multiple problems, 
including stomach cramps, back to chemical exposures during 
service.  

This nurse's statement is new to the record and bears 
directly and substantially on the questions of whether the 
veteran's pre-existing pes planus worsened during service and 
whether his claimed stomach disorder is causally related to 
service.  It thus provides a basis for reopening the 
veteran's previously denied claims.  

Having reopened the veteran's claims of service connection 
for bilateral pes planus and a stomach disorder, the next 
question for the Board is whether final dispositions of these 
claims are warranted at the present time.  

For reasons described hereinbelow, further development is 
needed in regard to these claims, and this will be 
accomplished on remand.  See Bernard v. Brown, supra.  





ORDER

Service connection for claimed skin rashes, to include as due 
to an undiagnosed illness, is denied.  

New and material evidence has been submitted to reopen a 
claim of service connection for bilateral pes planus; the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

New and material evidence has been submitted to reopen a 
claim of service connection for a stomach disorder; the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

As indicated, in the statement received in September 2003, a 
registered nurse linked multiple current disorders claimed by 
the veteran back to service.  The symptoms listed by the 
nurse correspond to the veteran's claimed stomach disorder,  
generalized anxiety disorder, cardiovascular disorder, 
hypertension, left lower leg disorder, breathing problems, 
sleep disturbances with headaches and fatigue, and muscle 
cramps and twitching joint pains.  The veteran should thus be 
examined to determine the nature and etiology of these 
disorders.  38 U.S.C.A. § 5103A(d).

The veteran's prior VA examination report, from June 2002, 
contains the comment that the veteran "is highly anxious" 
and that such anxiousness could cause stomach symptoms, a 
fast heart rate, and a lack of sleep.  

As the veteran's claim of service connection for generalized 
anxiety disorder is included in this appeal, it would be 
helpful to determine whether this disorder has caused a 
permanent worsening of the veteran's other claimed disorders.  
38 C.F.R. § 3.310.

In regard to the claim of service connection for PTSD, the 
Board is aware that this disorder was not shown upon 
examination in June 2002.  Subsequent private treatment 
records, however, indicate an impression of PTSD dating from 
August 2003.  

Moreover, in April 2005, the veteran submitted a statement 
indicating that he was fired upon by Saudi forces while 
serving in Operation Desert Storm.  In view of this recent 
evidence, the Board finds that both the retrieval of unit 
records from the United States Joint Services Records 
Research Center (JSRRC) and the conducting of a further VA 
psychiatric examination for the purpose of ascertaining the 
exact nature of the veteran's disorder are essential.  
 
The Board also observes that, in April 2005, the veteran 
submitted a list of medical facilities from which he had 
received treatment.  It is not clear which, if any, of the 
claimed disorders were addressed by such treatment providers, 
or the dates of such treatment.  The veteran should be 
allowed an opportunity to clarify this matter.  

Finally, the Board notes that the veteran's service-connected 
laceration of the right frontal area of the head was most 
recently addressed upon VA examination in June 2002, 
approximately five years ago.  

This examination did not address the width of the scar, now a 
critical "characteristic of disfigurement" under the 
revised version of 38 C.F.R. § 4.118, Diagnostic Code 7800, 
or the degree of disfigurement resulting from it.  

Accordingly, the remaining matters on appeal are REMANDED to 
the RO for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing any further signed 
release forms, with full address 
information, all records of medical 
treatment reported by the veteran which 
are not currently associated with the 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  The JRSSC should be contacted and 
requested to provide all available 
records for the veteran's unit during his 
period of service in Southwest Asia.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

4.  The veteran should then be afforded a 
VA general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of his bilateral pes 
planus, stomach disorder, cardiovascular 
disorder (encompassing an atrial flutter 
and a mitral valve), hypertension, left 
lower leg disorder, breathing problems, 
sleep disturbances with headaches and 
fatigue, and muscle cramps and twitching 
joint pains; and the severity of the 
service-connected laceration of the right 
frontal area of the head.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

As to the claim of service connection for 
bilateral pes planus, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disability permanently worsened beyond 
natural progression during service.

As to the claims of service connection 
for a stomach disorder, cardiovascular 
disorder, hypertension, and a left lower 
leg disorder, the examiner should provide 
opinions as to whether it is at least as 
likely as not that such current disorders 
are etiologically related to service.  

As to the claims of service connection 
for breathing problems, sleep 
disturbances with headaches and fatigue, 
and muscle cramps and twitching joint 
pains, the examiner should provide 
opinions as to whether the veteran has a 
current and chronic disorder 
corresponding to each claim.  For each 
chronic disorder, the examiner should 
indicate whether such disorder is 
attributable to a known clinical 
diagnosis.  If not, the examiner should 
so state.  For each diagnosed disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such a current disorder is 
etiologically related to service.  

Finally, the examiner should comment on 
the severity of the service-connected 
laceration of the right frontal area, of 
the head, with information about the full 
dimensions of the scar (including its 
width) and a discussion of the degree of 
disfigurement and other symptoms 
attributable to the disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, addressing his 
claimed generalized anxiety disorder and 
PTSD.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and a 
GAF score should be assigned.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for all current psychiatric 
disorders.  For each disorder other than 
PTSD, the examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to the 
veteran's period of active service.  

As to PTSD, the examiner should clearly 
state whether or not the criteria for 
this diagnosis have been met.  If so, the 
examiner should specify which, if any, 
in-service stressful events led to the 
diagnosis.  If not, the examiner should 
explain this conclusion.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

6.  After completion of the above 
development, as well as any additional 
development indicated following a review 
of the examination reports, the reopened 
claims of service connection for 
bilateral pes planus and a stomach 
disorder; the claims of service 
connection for generalized anxiety 
disorder, a cardiovascular disorder 
encompassing an atrial flutter and a 
mitral valve, hypertension, a left lower 
leg disorder, breathing problems, sleep 
disturbances with headaches and fatigue, 
muscle cramps and twitching joint pains, 
and PTSD; and the claim of entitlement to 
an increased evaluation for a laceration 
of the right frontal area of the head 
should be readjudicated, with 38 C.F.R. 
§ 3.317 considered in regard to the 
claims of service connection for a 
stomach disorder, breathing problems, 
sleep disturbances with headaches and 
fatigue, and muscle cramps and twitching 
joint pains.  

If the determination of one or more 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


